Citation Nr: 1117840	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to January 1973 and from March 1979 to April 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

The Board notes that a VA Form 8 associated with the claims file reflects that the Veteran is represented by the Tennessee Department of Veterans Affairs, but that no VA Form 646 was of record because there was no representative "on station."  The record further reflects that the Veteran now lives in Missouri.  In correspondence dated in March 2011, VA informed the Veteran that he can represent himself, appoint an accredited Veterans Service Organization to represent him, or appoint a private attorney or agent to represent him.  The Veteran responded to the VA correspondence in March 2011 by stating that he wished to represent himself.

The Board also notes that the January 2007 rating decision denied seven claims for entitlement to service connection.  The Veteran filed a notice of disagreement as to all seven issues, and the RO issued a statement of the case (SOC) in December 2008 on all seven issues.  In January 2009, the Veteran submitted a VA Form 9, in which he stated that he was only appealing the issue of entitlement to service connection for hearing loss.  There is no other communication from the Veteran which indicates that he wished to file a substantive appeal on the remaining issues.  Thus, the Board finds that entitlement to service connection for bilateral hearing loss disability is the only issue currently for adjudication. 


FINDINGS OF FACT

1.  The Veteran does not have a current right ear hearing loss disability for VA purposes.

2.  There has been no demonstration by competent and credible lay evidence of record that the Veteran's left ear hearing loss, which was initially demonstrated years after service, is causally related to the Veteran's active service.

3.  The competent and probative clinical evidence of record is against a finding that the Veteran's left ear hearing loss disability is causally related to active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated. 38  U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in May 2006, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.


Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  

The record reflects that in May 1985, the Veteran reported that he was receiving Social Security Administration (SSA) benefits due to alcoholism, depression, obsession compulsive disorder, and anxiety attacks.  SSA records are not associated with the claims file.  Nevertheless, the Board finds that a remand to obtain any such records is not warranted.  The Board is mindful of the decision in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained.  Id. at 1323.  Similarly, it is not the case that a record's relevance can always be determined without reviewing the record itself.  "The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records."  Id.

The Board finds that a reasonable possibility does not exist that any SSA records would help the Veteran substantiate his claim for service connection for bilateral hearing loss disability.  The Veteran has specifically stated that his SSA disability benefits were due to reasons other than bilateral hearing loss disability.  He has never contended, and the evidence of record does not indicate, that his receipt of SSA benefits is in any way related to his hearing loss.  To the contrary, the evidence reflects that it is due to his mental illness and/or alcoholism.  Thus, a remand to obtain SSA records is not warranted and would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

A VA examination and opinion with respect to the issue on appeal was obtained in January 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate.  It considers the pertinent evidence of record, to include the Veteran's STRs, statements of the Veteran regarding in-service and post service acoustic trauma, and audiological testing results.  Rationale was provided for the opinion proffered.  The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the VA examination report, the examiner noted that the Veteran denied significant hearing loss, but noted that he was bothered by constant tinnitus.  Thus, it is established that the VA examiner did consider the functional effects caused by the hearing disability.  Regardless, the Board notes that the rationale for such a requirement is that the functional effects are for consideration in rating the disability.  As the Board finds, in the decision below, that service connection for bilateral hearing loss disability is not warranted, compliance with Martinak is not needed.

The Board also notes that although the examiner did not use the terms "as likely as not", "less likely as not", or "more likely than not" in rendering his opinion as to etiology, it is apparent from the examination and opinion, as a whole, that the examiner did not find that the Veteran's hearing loss was related to active service. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss disability, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has bilateral hearing loss as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability. 

The evidence of record includes a January 2008 VA examination report.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
25
LEFT
10
10
15
30
60

The word list speech recognition score was 94 for the right ear and 96 for the left ear.  

Right ear

The January 2008 VA examination report reflects that the Veteran does not have a current right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing).  To this extent, the Board finds that the Veteran is competent to report that he has current right ear hearing loss and that he has had training as a medic; however, he has not been shown possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of a VA disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no competent clinical evidence of record that the Veteran has a current right ear hearing loss disability for VA purposes.

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for right ear hearing loss is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


Left ear

The January 2008 VA examination report reflects that the Veteran does have a current left ear hearing loss disability for VA purposes. 38 C.F.R. § 3.385.  Therefore, the first element of entitlement to service connection has been met.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRS are negative for any complaints of, or treatment for, hearing loss.  The Veteran's DD 214 from his first term of service indicates that he served in Vietnam.  The Veteran's DD 214 from his second term of service indicates that he was a medical specialist and had earned the expert badge for use of an M16 weapon.  The Board finds that exposure to acoustic trauma is consistent with the circumstances of the Veteran's service in Vietnam and with use of an M16.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board finds that the second element of a service connection claim, injury in service, has been met.

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

As noted above, the claims file includes a January 2008 VA examination report.  The report reflects that the Veteran reported noise exposure in service and post service noise exposure from manufacturing around pneumatic chisels, landscaping and lawn care, and as a truck driver.  The examiner opined that the Veteran's hearing loss was due to age, post service noise exposure, and other factors not identified.  The examiner's opinion was based, in part, on the Veteran's STRs, his reported history, and audiology testing results.  


The Veteran's September 1971 report of medical examination for enlistment purposes reflects that audiometric testing results were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
--
10

The Veteran's January 1973 report of medical examination for separation purposes reflects that upon whispered voice testing, he had a 15/15 test result bilaterally.  

The Veteran's February 1979 report of medical history for his second period of service, reflects that he reported that he had no hearing loss.  It was also noted that he had no loss of hearing in either ear on his applicant screening examination "spear worksheet" dated in February 1979.  The Veteran's February 1979 report of medical examination for enlistment purposes, for the Veteran's second period of service, reflects that audiometric testing results were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
10
5

A July 1979 audiometric record reflects that audiometric testing results were as follows





HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
5
20



A January 1980 audiometric record reflects that audiometric testing results were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
15
15

The Veteran's March 1980 report of medical examination for separation purposes reflects that audiometric testing results were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
10
0
5
--
15

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Thus, the record reflects that the Veteran had normal hearing acuity upon separation in 1980.  Although there was a shift in some thresholds during service, the Veteran's hearing acuity remained within normal limits.

A post-service January 1981 VA medical record reflects that the Veteran's occupation was as a long distance driver and deliverer of vehicles to dealers.  A January 1981 VA medical record further reflects that his auditory acuity was noted to be normal.  A VA medical record, dated in July 1981 reflects that the Veteran had normal auditory acuity based on the Weber-Rinne tuning fork testing and whisper voice testing.   

Thus, the evidence of record is against a finding that the Veteran had left ear hearing loss within one year of separation from service. 


A September 1983 VA record reflects that audiometric testing results were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
25
25
25
--
30

It was noted that he had excessive cerumen in the left ear and it was recommended that it be removed.  It was further noted that his hearing was within normal limits.  

An August 1985 VA medical record reflects that the Veteran's left ear was acuity was 25 decibels at all tested frequencies, except 4,000 Hertz, which was 30 decibels.  It was noted that the Veteran had excessive cerumen in the left ear.  His hearing was noted to be within normal limits; it was recommended that his left ear be cleared of cerumen.

Medical records dated in April, November, and December 1987, March 1990, and January 1991, reflect that the Veteran reported that he had no hearing loss. 

A June 1995 VA general medical examination report reflects that the left ear was normal. 

An August 2005 VA medical report reflects that the Veteran reported that he had hearing loss.

While the Board notes that the Veteran had hearing loss for Hensley purposes in 1983, such loss was not noted in service or within one year after separation from service.  Moreover, hearing loss for VA disability purposes was not shown until a VA examination in 2006, approximately 26 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, there is no competent medical opinion linking current left ear hearing loss disability to service.  Significantly, the VA examiner who performed the January 2006 audiological evaluation and reviewed the Veteran's claims folder, did not opine that the Veteran's hearing loss was causally related to service, but that it was related to other non-service factors.  The Board notes that an October 2006 audiology opinion reflects "notching" in the Veteran's audiograms and that such notching would be consistent with the Veteran's noise history.  The Veteran's history was noted to be "some military" and "significant occupational" as an over-the-road truck driver for twenty years, and some recreational firearm use.  The record does not reflect that the examiner had reviewed the Veteran's STRS or post service records or that he was aware of the Veteran's numerous hearing acuity tests.  Moreover, the examiner merely noted that the Veteran's hearing loss would be consistent with noise exposure, but did not differentiate between the military and occupational noise as a possible etiology.  Thus, for the reasons noted, the Board finds that the October 2006 opinion is less probative than the January 2006 VA opinion. 

The Board acknowledges that VA regulations do not necessarily preclude service connection for hearing loss that first met the 38 C.F.R. § 3.385 requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in the present claim, there is no competent clinical opinion, or credible continuity of symptomatology, which supports a causal relationship between the Veteran's current hearing loss disability and active service.  While the regulation does not necessarily preclude service connection when hearing loss first meets the regulation's requirements after service, it also does not hold that service connection is warranted, or mandatory, for hearing loss disability even in the absence of a competent credible clinical nexus opinion or credible continuity of symptomatology.

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing loss).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss.  However, the Board finds that any statement by the Veteran that he has had hearing loss since service is less than credible when considered with the record as a whole.  Not only do the STRs reflect normal hearing upon separation, but the Veteran specifically denied hearing loss in April, November, and December 1987, March 1990, and January 1991.  

The Board also notes that in December 1986, February 1990, and May 1995, the Veteran filed a claim for VA compensation for mental disabilities.  The Board finds that if the Veteran believed that he was experiencing hearing loss at that time, it would have been reasonable for him to have filed a claim for such when he filed his other claims; he did not do so.

Conclusion

In sum, the competent probative clinical evidence of record is against a finding that the Veteran has right ear hearing loss for VA purposes, and against a finding that the Veteran's left ear hearing loss disability is causally related to active service.  While the record reflects that the Veteran had a military occupational specialty as a medical specialist, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation for hearing loss disability.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.  There is also no competent credible evidence of continuity of symptomatology since service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


